Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-03322

CLIFFORD L. EDWARDS,

        Plaintiff,

v.


BC SERVICES, INC.,

        Defendant.


                                          COMPLAINT


        NOW comes CLIFFORD L. EDWARDS (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of BC SERVICES, INC.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.




                                                 1
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 2 of 7




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the District of Colorado and a substantial portion of the events or omissions giving rise to the

claims occurred within the District of Colorado.

                                               PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Dillon, Colorado, which is within

the District of Colorado.

      5. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant states that it “is an accounts receivable management company that partners with

businesses to streamline their recovery process and improve cash flow.”1 Defendant is in the

business of collecting consumer debts for others. Defendant is a corporation organized under the

laws of the state of Colorado with J. Boettcher as its registered agent located at 550 Disc Drive,

Longmont, CO 80503.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      9.    Around the summer of 2018, Plaintiff suffered an accident at work, which required

extensive medical treatments, including multiple surgeries.

      10. Consequently, Plaintiff retained the services of an attorney to file for benefits under his

employer’s Worker’s Compensation Insurance (“Worker’s Compensation”).


1
    https://www.bcservice.com/

                                                   2
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 3 of 7




   11. Upon information and belief, the costs of the medical services resulting from Plaintiff’s

workplace injuries were fully covered by Pinnacol Assurance (“Pinnacol”).

   12. Nevertheless, On December 11, 2018 Defendant mailed of caused to be mailed, through

U.S. Mail, a collection letter attempting to collect upon a purportedly unpaid medical bill for $7.20

(“subject debt”) owed to Colorado Imaging Associates (“Colorado Imaging).

   13. Moreover, Defendant itemized “Interest” as $0.00 in its collection letter.

   14. Defendant’s correspondence confused Plaintiff as he was aware that all of his medical

bills were fully covered by Pinnacol.

   15. Furthermore, Defendant’s itemization of interest concerned Plaintiff as he did not want a

debt collector to accrue interest on a debt he does not owe.

   16. Consequently, Plaintiff contacted Colorado Imaging to inquire about the subject debt.

   17. Plaintiff was informed by Colorado Imaging that he does not owe the subject debt and

that all expenses were covered by Pinnacol.

   18. Thereafter, Defendant telephonically contacted Plaintiff to collect upon the subject debt.

   19. Plaintiff informed Defendant that he did not owe the subject debt and he would not pay it.

   20. Despite the information provided by Plaintiff, Defendant persistently held that it would

continue to seek payment from Plaintiff, even though he does not owe the subject debt.

   21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights.

   22. Plaintiff has incurred costs and expenses consulting with and retaining his attorneys as a

result of Defendant’s conduct.

   23. Plaintiff has suffered concrete harm due to Defendants conduct, including but not limited

to, aggravation, invasion of privacy, and emotional distress.


                                                 3
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 4 of 7




               COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.

      25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant has been a member of the Association of Credit Collection

Professionals, an association of debt collectors, since 1950.2

      28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

             a. Violations of FDCPA § 1692e

      29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

      30. In addition, this section enumerates specific violations, such as:

               “The false representation of . . . the character, amount, or legal status of any debt
               . . . .” 15 U.S.C. §1692e(2);

               “The threat to take any action that cannot legally be taken or that is not intended
               to be taken.” 15 U.S.C. § 1692e(5); and

               “The use of any false representation or deceptive means to collect or attempt to
               collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
               §1692e(10).



2
    https://www.acainternational.org/search#memberdirectory

                                                         4
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 5 of 7




   31. Defendant violated §1692e, e(2) and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant began its debt collection campaign by mailing a

collection letter attempting to collect upon a debt that is not owed by Plaintiff. Defendant’s letter

deceptively alluded that interest was accruing on the subject debt, which prompted Plaintiff to

contact Colorado Imaging. Thereafter, Plaintiff was informed by Colorado Imaging that he does

not owe the subject debt, and Plaintiff informed Defendant of the same. However, Defendant did

not stop its collection efforts and proclaimed that it would continue to seek payment from Plaintiff.

Defendant’s statement demonstrates its willingness to collect from innocent consumers and

misleadingly attempted to collect from Plaintiff upon a debt that he does not owe.

   32. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(5), and e(10) by falsely representing in its

collection letter that it had the ability to add interest to the subject debt. Defendant’s letter

unlawfully alluded that it could accrue interest due to the itemization of $0.00 in “Interest.” The

inclusion of this itemization misleadingly suggests to consumers the false possibility that

Defendant could tack on additional amounts on debts that are not owed. Since Plaintiff does not

owe the subject debt, interest could not be lawfully added and/or collected from Plaintiff. § 1692e

prohibits a debt collector from falsely or misleadingly representing that it could add such interest.

Defendant intentionally chose to utilize this language in order to impute a certain amount of fear

in consumers that, if they failed to address the subject debt with Defendant, then a subsequent debt

collector may add additional interest – even though such interest was not lawfully collectible.

Defendant used its deceptive language in an attempt to unduly persuade Plaintiff to address the

subject debt with Defendant, lest he be subjected to additional interest by a subsequent debt

collector.


                                                 5
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 6 of 7




        b. Violations of FDCPA § 1692f

   33. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   34. In addition, this section enumerates specific violations, such as:

           “The collection of any amount (including any interest, fee, charge, or
           expense incidental to the principal obligation) unless such amount is
           expressly authorized by the agreement creating the debt or permitted by
           law.” 15 U.S.C. §1692f(1).

   35. Defendant violated §1692f and f(1) when it unfairly suggested that it could collect

additional amounts on a debt that Plaintiff does not owe. Because Defendant was precluded from

adding anything to the balance of the subject consumer debt, the above referenced portions of the

collection letter violate the FDCPA.

   36. Defendant further violated §1692f by employing unfair means to collect the subject debt

from Plaintiff. Specifically, it was unfair for Defendant to repeatedly assert that it could collect

upon the subject debt, which Plaintiff does not owe. Plaintiff was unfairly and repeatedly led to

believe that Defendant could collect upon a debt that he does not owe. Defendant’s actions only

served to confuse and worry Plaintiff.

   WHEREFORE, Plaintiff, CLIFFORD L. EDWARDS, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);


                                                 6
Case 1:18-cv-03322-STV Document 1 Filed 12/26/18 USDC Colorado Page 7 of 7




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: December 26, 2018                           Respectfully submitted,

s/ Nathan C. Volheim                               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
 Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the District of Colorado               Admitted in the District of Colorado
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                              7
